DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,333,756 B2 and US Patent 10,554,463 B2 and US Patent 10,880,144 B2 has been reviewed and are accepted.  The terminal disclaimer has been recorded.	


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Robert D. Leonard on 3/11/2022.

The application has been amended as follows: 
Amend claim 1, as follows:
In claim 1, line 6, after “the value of the angle is based on” and before “constellation” delete “a” and insert - -the- -.
In claim 1, insert period - -.- - at the end of claim 1.


Replace claim 4, as follows:
The method of claim 1, wherein the plurality of symbols comprises the stream of data that complies with an Advanced Television Standards Committee (ATSC) version 3.0 standard.

Amend claim 6, as follows:
In claim 6, line 7, after “the value of the angle is based on” and before “constellation” delete “a” and insert - -the- -.
In claim 6, insert period - -.- - at the end of claim 6.

Replace claim 9, as follows:
The method of claim 6, wherein the plurality of symbols comprises the stream of data that complies with an Advanced Television Standards Committee (ATSC) version 3.0 standard.

Amend claim 12, as follows:
In claim 12, line 1, after “processing a received stream” and before “data represented” insert - -of- -.
In claim 12, line 7, after “the value of the angle is based on” and before “constellation” delete “a” and insert - -the- -.
In claim 12, insert period - -.- - at the end of claim 12.

Replace claim 15, as follows:
the stream of data that complies with an Advanced Television Standards Committee (ATSC) version 3.0 standard.

Replace claim 17, as follows:
The apparatus of claim 14, wherein an indication of use of a two dimensional active constellation extension for the received stream of data is included in an L1 signaling portion of the received stream of data.


Allowable Subject Matter
Claims 1-17, are allowed.


Reasons for Allowance
Regarding independent claim 1 (and its respective dependent claims), Zhao (US PGPUB 2008/0019453 A1) reference discloses a transmitter for reducing the peak-to-average power ratio (PAR) or crest factor of a multicarrier communications. Park (US PGPUB 2004/0141458 A1) reference discloses an apparatus and method for reducing PAPR without the need for transmitting to a receiver via an additional channel information about a mask sequence used in a transmitter.  However, Zhao and/or Park references whether taken alone or in combination fail to disclose “the symbol constellation extension projection having an outward angular region, the outward 

    PNG
    media_image1.png
    377
    660
    media_image1.png
    Greyscale
” and used in combination with each and every limitations of the claim.
Regarding independent claims 6 and 12 (and their respective dependent claims), Abedi (US PGPUB 2007/0217329 A1) reference discloses a method of transmitting an orthogonal frequency division multiplexing (OFDM) signal, comprising: receiving a group of input symbols based on which the transmitted signal is to be generated; selecting, from among a plurality of available allocations of input symbols to sub-carriers, one allocation to apply to the received group of input symbols, each said available allocation serving to allocate the input symbols to respective sub-carriers in a different way from each other available allocation, and the allocation selection being based on predicted 
    PNG
    media_image1.png
    377
    660
    media_image1.png
    Greyscale
” and used in combination with each and every limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to
application’s disclosure.
Dhuness (US PGPUB 2015/0319022 A1) reference discloses an OFDM modulation method, a method of controlling the peak-to-average power ratio of an OFDM modulated signal, and a method of demodulating an OFDM signal.
Rajagopal (US PGPUB 2010/0124293 A1) reference discloses reducing Peak to
Average Power Ratio (PAPR) in multi-carrier modulation based DVB systems.
Tsfaty (US PGPUB 2007/0223365 A1) reference discloses a an apparatus for and method of minimizing the required backoff for orthogonal frequency division multiplexing (OFDM) transmission schemes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633